Citation Nr: 0023249	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on May 13, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active service from March 1943 to September 
1945.  

This is an appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center, in Gainesville, Florida 
[agency of original jurisdiction (AOJ)], which denied 
entitlement to reimbursement or payment of the expenses 
incurred in connection with treatment of the veteran at 
Munroe Regional Medical Center on May 13, 1998.  

After reviewing the evidence of record, the Board of 
Veterans' Appeals (Board) concludes that additional 
procedural development is necessary.  

The summary of the evidence contained in the February 1999 
statement of the case (SOC) lists several documents that are 
not of record.  Specifically, any record documenting the June 
26, 1998 phone call from the veteran's son; the December 11, 
1998 "Complete unauthorized claim"; the December 18, 1998 
decision of a Chief Medical Officer denying the claim for 
reimbursement; and copies of the December 18, 1998 denial 
letters.  

In this regard, some or all of this evidence is likely to be 
contained in a Medical Administrative Service (MAS) folder, 
should it exist.  Accordingly, the AOJ upon remand will be 
requested to associate the MAS file or other similar file, 
with the claims file and ensure that all the evidence and 
procedural documents listed in the SOC are of record for 
review by the Board.  

To ensure full compliance with due process requirements and 
for the reasons stated above, this case is REMANDED for the 
following development:

1.  The AOJ should obtain the MAS folder or similar 
folder, if it exists, and associate it with the 
claims file.  To the extent that the AOJ folder does 
not contain all the documents cited above and listed 
in the SOC, the AOJ should obtain any such evidence 
for association with the claims file.  

2.  Thereafter, the AOJ should readjudicate the 
instant issue.  If the claim remains denied, the AOJ 
is to prepare a supplemental SOC (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


